DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a fabric for reinforcing a composite material as recited in claim 1.  Additionally, Applicant claims a method of making a composite material as recited in claim 7.
	The closest prior art, Ruelle et al., U.S. Pre Grant Publication 2009/0075544, teaches a woven fabric including a warp formed of first reinforcement fibers sized with a first sizing composition and a weft, generally perpendicular to the warp, formed of second reinforcement sized with a second sizing composition.  Ruelle also teaches that either the first and second sizing composition may be compatible with resin matrix.  The closest prior art also teaches that the first and second reinforcement fibers may be the same or different and may be formed of glass wherein the sizing is disposed on unidirectional fibers.  Ruelle fails to teach or suggest that the first sizing is compatible with the resin matrix and that the second sizing is incompatible with the resin matrix.  Additionally, Ruelle fails to teach or suggest a weight ratio of first fibers to the second fibers ranging from 15:1 to 25:1.

	In summary, claims 1-12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786